PER CURIAM.
Ramon Dominguez filed a post-conviction motion seeking an award of additional credit for the time he had served in jail. The state agrees that the allegations in the motion were legally sufficient to require either an evidentiary hearing or attachment of excerpts from the record that conclusively disprove appellant’s claim. We also agree and reverse with direction to the trial court to either hold an evidentiary hearing or attach record support to the order if the court again denies appellant’s motion.
REVERSED and REMANDED.
WARNER, SHAHOOD and GROSS, JJ., concur.